DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 17, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new ground of rejection is presented below over Lawrenson in view of Shin.  

Claim Objections
Claims 17 and 22 are objected to because of the following informalities:  
In claim 17, line 10, “… to the other vehicle, and; and a control system…” should read “… to the other vehicle; and a control system…”   
Claim 22 is labeled as previously presented but is currently amended. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10, 11, and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrenson et al. (U.S. Publication No. 2019/0009785; hereinafter Lawrenson) in view of Shin et al. (WO Publication No. 2017/116073; hereinafter Shin).
Regarding claim 1, Lawrenson teaches an Autonomous Vehicle (AV) system (Lawrenson: Par. 20; i.e., FIG. 1 shows an exemplary general computer system in an autonomous vehicle),
comprising: a tracking subsystem configured to detect and track relative positioning of another vehicle that is behind or lateral to an AV configured to comply with a safety driving model 
and to check a safety driving model compliance status of the other vehicle (Lawrenson: Par. 48; i.e., the bullying detection unit 330 may receive sensor data as input and compare the received sensor data against data (e.g., bullying signature data) stored in the bullying signature database 331. Based on the comparison, a processor 310 of the autonomous vehicle 300 may determine that bullying behavior has been taken place);
and a risk reduction subsystem configured to plan, based on the safety driving model compliance status of the other vehicle, an AV action (Lawrenson: Par. 56; i.e., the countermeasure unit 360 may determine a most appropriate countermeasure once a bullying event is detected, and execute the determined countermeasure).
Lawrenson does not teach wherein if the safety driving model compliance status of the other vehicle is unknown or is known to be non-compliant, the AV action is administration of a safety driving model compliance test to the other vehicle.
However, in the same field of endeavor, Shin teaches wherein if the safety driving model compliance status of the other vehicle is unknown or is known to be non-compliant, the AV action is administration of a safety driving model compliance test to the other vehicle (Shin: Par. 27; i.e., the collision avoidance processing unit performs emergency braking of the target vehicle; Shin: Par. 47; i.e., the collision probability determination unit may use the braking reaction times obtained by classifying the driver of the rear vehicle based on whether the driving concentration is greater than or equal to the reference value as the braking reaction time of the person driving the rear vehicle; the system tests the braking reaction time of the rear vehicle to determine if the rear vehicle is driving safely).

Regarding claim 2, Lawrenson in view of Shin teaches the autonomous vehicle system according to claim 1. Shin further teaches wherein the safety driving model compliance test comprises: requesting a control system of the AV to perform an AV action (Shin: Par. 27; i.e., the collision avoidance processing unit performs emergency braking of the target vehicle); and monitoring a reaction by the other vehicle to the AV action (Shin: Par. 31; i.e., the collision avoidance processing unit determines a deceleration of the target vehicle based on a braking reaction time of a person driving the rear vehicle, and a first estimated stopping distance of the target vehicle based on the deceleration of the target vehicle).
Regarding claim 3, Lawrenson in view of Shin teaches the autonomous vehicle system according to claim 2. Shin further teaches wherein the AV action comprises requesting the control system to perform a braking action (Shin: Par. 27; i.e., the collision avoidance processing unit performs emergency braking of the target vehicle), and the monitoring comprises comparing a response time of the reaction by the other vehicle with a threshold response time
Regarding claim 4, Lawrenson in view of Shin teaches the autonomous vehicle system according to claim 2. Shin further teaches wherein the AV action comprises requesting the control system of the AV to reduce a distance between the AV and the other vehicle (Shin: Par. 27; i.e., the collision avoidance processing unit performs emergency braking of the target vehicle; performing a braking action would reduce the distance between the vehicles), and the monitoring comprises comparing a response time of the other vehicle reaction with a threshold response time (Shin: Par. 47; i.e., the collision probability determination unit may use the braking reaction times obtained by classifying the driver of the rear vehicle based on whether the driving concentration is greater than or equal to the reference value as the braking reaction time of the person driving the rear vehicle).
Regarding claim 5, Lawrenson in view of Shin teaches the autonomous vehicle system according to claim 1. Lawrenson further teaches the system further comprising: 22AC6348-US42536-1017a memory configured to store a list of known other vehicles and corresponding safety driving model compliance status (Lawrenson: Par. 73; i.e., once the labeled data are stored in the evidence database in operation 410, a check is made to determine whether the vehicle identifier of a potential bullying vehicle has been previously identified in operation 430).
Regarding claim 6, Lawrenson in view of Shin teaches the autonomous vehicle system according to claim 5. Lawrenson further teaches wherein the tracking subsystem is configured to add the other vehicle and corresponding safety driving model compliance status to the list of known other vehicles (Lawrenson: Par. 78; i.e., if the vehicle identifier is determined not to be part of a previously identified organization in operation 433, the vehicle identifier is stored in a database as a candidate bullying vehicle in operation 434).
Regarding claim 7, Lawrenson in view of Shin teaches the autonomous vehicle system according to claim 5. Lawrenson further teaches the system further comprising: a transceiver, wherein the tracking subsystem is configured to provide, via the transceiver, the list of known vehicles and corresponding safety driving model compliance status, to another AV system of another vehicle (Lawrenson: Par. 54; i.e., the other vehicle units 340 of the autonomous vehicle 300 may include, without limitation, lighting systems, vehicle control systems (e.g., breaking, steering, etc.), and vehicle-to-vehicle communication systems. One or more of the other vehicle units 340 may be controlled to alert or notify authorities of the detected bullying activity).
Regarding claim 10, Lawrenson in view of Shin teaches the autonomous vehicle system according to claim 1. Lawrenson further teaches wherein the other vehicle is assumed to be non-compliant unless the tracking subsystem determines otherwise (Lawrenson: Par. 70-72; i.e., if no match is determined in operation 405, the sensor data is identified as a candidate bullying signature in operation 420… If the candidate bullying signature is determined to have been previously detected less than the predetermined number of times, the candidate bullying signature is stored to a database for future comparisons in operation 424; even if a bullying event is not detected, the system still assumes the action may be a bullying event).
Regarding claim 11, Lawrenson in view of Shin teaches the autonomous vehicle system according to claim 1. Lawrenson further teaches wherein the AV action includes a maneuver by the AV to reduce a risk of collision with the leading vehicle positioned in front of the AV, and the maneuver is requesting the control system of the AV to increase a distance between the AV and the other vehicle, change lanes, re-route the AV to allow the other vehicle to pass the AV, decrease speed, increase a distance between the AV and the leading vehicle, or honk a horn (Lawrenson: Par. 56; i.e., if the approach speed of the bullying vehicle is greater than a predetermined value, then countermeasure A (e.g., changing of lanes) may be determined to be the most appropriate).
Regarding claim 17, Lawrenson teaches an Autonomous Vehicle (AV), comprising: an AV system (Lawrenson: Par. 20; i.e., FIG. 1 shows an exemplary general computer system in an autonomous vehicle),
comprising: 24AC6348-US42536-1017a tracking subsystem configured to detect and track relative positioning of another vehicle that is behind or lateral to an AV configured to comply with a safety driving model (Lawrenson: Par. 65; i.e., if the bullying activity is determined to be tailgating by the instigating vehicle, a following distance of the instigating vehicle to the autonomous vehicle may be measured with respect to time for a predetermined duration),
and to check a safety driving model compliance status of the other vehicle (Lawrenson: Par. 48; i.e., the bullying detection unit 330 may receive sensor data as input and compare the received sensor data against data (e.g., bullying signature data) stored in the bullying signature database 331. Based on the comparison, a processor 310 of the autonomous vehicle 300 may determine that bullying behavior has been taken place);
and a risk reduction subsystem configured to plan, based on the safety driving model compliance status of the other vehicle, AV action (Lawrenson: Par. 56; i.e., the countermeasure unit 360 may determine a most appropriate countermeasure once a bullying event is detected, and execute the determined countermeasure),
Lawrenson does not teach wherein if the safety driving model compliance status of the other vehicle is unknown or is known to be non-compliant, the AV action is administration of a safety driving model compliance test to the other vehicle
However, in the same field of endeavor, Shin teaches wherein if the safety driving model compliance status of the other vehicle is unknown or is known to be non-compliant, the AV action is administration of a safety driving model compliance test to the other vehicle (Shin: Par. 27; i.e., the collision avoidance processing unit performs emergency braking of the target vehicle; Shin: Par. 47; i.e., the collision probability determination unit may use the braking reaction times obtained by classifying the driver of the rear vehicle based on whether the driving concentration is greater than or equal to the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle of Lawrenson to have further incorporated wherein if the safety driving model compliance status of the other vehicle is unknown or is known to be non-compliant, the AV action is administration of a safety driving model compliance test to the other vehicle, as taught by Shin. Doing so would allow the system to determine if there is a possibility of collision with the rear vehicle (Shin: Par. 7; i.e., A collision probability determination unit determining whether there is a possibility of a collision between the target vehicle and the rear vehicle based on information on the rear vehicle).
Lawrenson further teaches a control system configured to perform the AV action (Lawrenson: Par. 57; i.e., the countermeasure execution algorithm 362 may receive the determined countermeasure as an input and communicate with various other vehicle units to execute the determined countermeasure).
Regarding claim 18, Lawrenson in view of Shin teaches the autonomous vehicle according to claim 17. Shin further teaches wherein the safety driving model compliance test comprises: requesting a control system of the AV to perform an AV action (Shin: Par. 27; i.e., the collision avoidance processing unit performs emergency braking of the target vehicle); and monitoring a reaction by the other vehicle to the AV action (Shin: Par. 31; i.e., the collision avoidance processing unit determines a deceleration of the target vehicle based on a braking reaction time of a person driving the rear vehicle, and a first estimated stopping distance of the target vehicle based on the deceleration of the target vehicle).
Regarding claim 19, Lawrenson in view of Shin teaches the autonomous vehicle according to claim 18. Shin further teaches wherein the AV action comprises requesting the control system to perform a braking action (Shin: Par. 27; i.e., the collision avoidance processing unit performs emergency braking of the target vehicle), and the monitoring comprises comparing a response time of the reaction by the other vehicle with a threshold response time (Shin: Par. 47; i.e., the collision probability determination unit may use the braking reaction times obtained by classifying the driver of the rear vehicle based on whether the driving concentration is greater than or equal to the reference value as the braking reaction time of the person driving the rear vehicle).
Regarding claim 20, Lawrenson in view of Shin teaches the autonomous vehicle according to claim 18. Shin further teaches wherein the AV action comprises requesting the control system of the AV to reduce a distance between the AV and the other vehicle (Shin: Par. 27; i.e., the collision avoidance processing unit performs emergency braking of the target vehicle; performing a braking action would reduce the distance between the vehicles), and the monitoring comprises comparing a response time of the other vehicle reaction with a threshold response time (Shin: Par. 47; i.e., the collision probability determination unit may use the braking reaction times obtained by classifying the driver of the rear vehicle based on whether the driving concentration is greater than or equal to the reference value as the braking reaction time of the person driving the rear vehicle).
Regarding claim 21, Lawrenson in view of Shin teaches the autonomous vehicle according to claim 17. Lawrenson further teaches wherein the AV action includes a maneuver to reduce a risk of collision with a leading vehicle positioned in front of the AV, and the maneuver is requesting the control system of the AV to increase a distance between the AV and the other vehicle, change lanes, re-route the AV to allow the 25AC6348-US42536-1017other vehicle to pass the AV, decrease speed, increase a distance between the AV and the leading vehicle, or honk a horn
Regarding claim 22, Lawrenson teaches a non-transitory machine-readable media, comprising instructions (Lawrenson: Par. 26; i.e., the disk drive unit 180 may include a computer-readable medium 182 in which one or more sets of instructions 184, e.g. software, can be embedded),
which when executed, cause a processor of an Autonomous Vehicle (AV) system to: detect and track, by a tracking subsystem, relative positioning of another vehicle that is behind or lateral to an AV configured to comply with a safety driving model (Lawrenson: Par. 65; i.e., if the bullying activity is determined to be tailgating by the instigating vehicle, a following distance of the instigating vehicle to the autonomous vehicle may be measured with respect to time for a predetermined duration);
check, by the tracking subsystem, a safety driving model compliance status of the surrounding vehicle (Lawrenson: Par. 48; i.e., the bullying detection unit 330 may receive sensor data as input and compare the received sensor data against data (e.g., bullying signature data) stored in the bullying signature database 331. Based on the comparison, a processor 310 of the autonomous vehicle 300 may determine that bullying behavior has been taken place);
and plan, by a risk reduction subsystem, an AV action based on the safety driving model compliance status of the surrounding vehicle (Lawrenson: Par. 56; i.e., the countermeasure unit 360 may determine a most appropriate countermeasure once a bullying event is detected, and execute the determined countermeasure).
Lawrenson does not teach wherein if the safety driving model compliance status of the surrounding vehicle is unknown or is known to be non-compliant, the AV action is administration of a safety driving model compliance test to the surrounding vehicle.
However, in the same field of endeavor, Shin teaches wherein if the safety driving model compliance status of the surrounding vehicle is unknown or is known to be non-compliant, the AV action is administration of a safety driving model compliance test to the surrounding vehicle (Shin: Par. 27; i.e., the collision avoidance processing unit performs emergency braking of the target vehicle; 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory machine-readable media of Lawrenson to have further incorporated wherein if the safety driving model compliance status of the surrounding vehicle is unknown or is known to be non-compliant, the AV action is administration of a safety driving model compliance test to the surrounding vehicle, as taught by Shin. Doing so would allow the system to determine if there is a possibility of collision with the rear vehicle (Shin: Par. 7; i.e., A collision probability determination unit determining whether there is a possibility of a collision between the target vehicle and the rear vehicle based on information on the rear vehicle).
Regarding claim 23, Lawrenson in view of Shin teaches the non-transitory machine-readable media according to claim 22. Shin further teaches wherein the safety driving model compliance test comprises: requesting a control system of the AV to perform an AV action (Shin: Par. 27; i.e., the collision avoidance processing unit performs emergency braking of the target vehicle); and monitoring a reaction by the other vehicle to the AV action (Shin: Par. 31; i.e., the collision avoidance processing unit determines a deceleration of the target vehicle based on a braking reaction time of a person driving the rear vehicle, and a first estimated stopping distance of the target vehicle based on the deceleration of the target vehicle).
Regarding claim 24, Lawrenson in view of Shin teaches the non-transitory machine-readable media according to claim 23. Shin further teaches wherein the AV action comprises requesting the control system to perform a braking action (Shin: Par. 27; i.e., the collision avoidance processing unit and the monitoring comprises comparing a response time of the reaction by the other vehicle with a threshold response time (Shin: Par. 47; i.e., the collision probability determination unit may use the braking reaction times obtained by classifying the driver of the rear vehicle based on whether the driving concentration is greater than or equal to the reference value as the braking reaction time of the person driving the rear vehicle).
Regarding claim 25, Lawrenson in view of Shin teaches the non-transitory machine-readable media according to claim 22. Lawrenson further teaches wherein the other vehicle is assumed to be non-compliant unless the tracking subsystem determines otherwise (Lawrenson: Par. 70-72; i.e., if no match is determined in operation 405, the sensor data is identified as a candidate bullying signature in operation 420… If the candidate bullying signature is determined to have been previously detected less than the predetermined number of times, the candidate bullying signature is stored to a database for future comparisons in operation 424; even if a bullying event is not detected, the system still assumes the action may be a bullying event).
Claims 8, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrenson in view of Shin and further in view of Hyun et al. (U.S. Patent No. 10762798; hereinafter Hyun).
Regarding claim 8, Lawrenson in view of Shin teaches the autonomous vehicle system according to claim 1. Lawrenson further teaches wherein the tracking subsystem is configured to determine if the AV in relation to the other vehicle is in a dangerous situation (Lawrenson: Par. 31; i.e., autonomous vehicle sensors may also collect data of nearby moving objects, such as other vehicles, to detect potential dangers).
Lawrenson does not explicitly teach wherein a dangerous situation is when a risk of collision between the AV and the other vehicle is higher than a threshold risk.
However, in the same field of endeavor, Hyun teaches wherein a dangerous situation is when a risk of collision between the AV and the other vehicle is higher than a threshold risk (Hyun: Col. 8, lines 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle system of Lawrenson to have further incorporated wherein a dangerous situation is when a risk of collision between the AV and the other vehicle is higher than a threshold risk, as taught by Hyun. Doing so would allow the system to identify dangerous vehicles and control the host vehicle to avoid the dangerous vehicles (Hyun: Col. 13, lines 43-48; i.e., the autonomous driving apparatus 20 of the vehicle 305, having received the identifier or risk of the target vehicle 303, senses that the target vehicle 303 is approaching, and controls a path of the vehicle 305 such that the vehicle 305 may avoid the target vehicle 303). 
Regarding claim 9, Lawrenson in view of Shin and Hyun teaches the autonomous vehicle system according to claim 8. Shin further teaches wherein if the tracking subsystem determines that the AV in relation to the other vehicle is in a dangerous situation, the tracking subsystem is configured to determine whether the other vehicle is safety driving model compliant by monitoring the other vehicle's reaction to the dangerous situation, or by comparing the other vehicle's response time, which is from a beginning of the dangerous situation to the other vehicle's reaction to the dangerous situation, with a threshold response time (Shin: Par. 47; i.e., the collision probability determination unit may use the braking reaction times obtained by classifying the driver of the rear vehicle based on whether the driving concentration is greater than or equal to the reference value as the braking reaction time of the person driving the rear vehicle).
Regarding claim 16, Lawrenson in view of Shin teaches the autonomous vehicle system according to claim 15, but Lawrenson does not teach wherein the risk reduction subsystem is configured to plan the maneuver by the AV to prioritize avoidance of another vehicle of the plurality of other 
However, in the same field of endeavor, Hyun teaches wherein the risk reduction subsystem is configured to plan the maneuver by the AV to prioritize avoidance of another vehicle of the plurality of other vehicles having a highest safety risk grade and provide the planned maneuver to the control system of the AV (Hyun: Col. 7, lines 39-44; i.e., among the vehicles 102 and 103 near the host vehicle 101, the nearby vehicle 103 is determined to have a risk greater than a defined or predefined criterion. In this example, the autonomous driving apparatus 10 controls the host vehicle 101 based on the risk of the nearby vehicle 103).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle system of Lawrenson to have further incorporated wherein the risk reduction subsystem is configured to plan the maneuver by the AV to prioritize avoidance of another vehicle of the plurality of other vehicles having a highest safety risk grade and provide the planned maneuver to the control system of the AV, as taught by Hyun. Doing so would allow the system to reduce the risk of collision with the most dangerous vehicle (Hyun: Col. 17, lines 62-64; i.e., to reduce a risk of accident, the path planner 1008 sets a path by increasing a weight to be assigned to a path to avoid the high-risk vehicle).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lawrenson in view of Shin and further in view of Green et al. (U.S. Publication No. 2021/0070286; hereinafter Green).
Regarding claim 12, Lawrenson in view of Shin teaches the autonomous vehicle system according to claim 1, but Lawrenson does not explicitly teach wherein if the control system of the AV is actuating a priority maneuver, the risk reduction subsystem is configured to delay or cancel the plan of the AV action.
wherein if the control system of the AV is actuating a priority maneuver, the risk reduction subsystem is configured to delay or cancel the plan of the AV action (Green: Par. 46; i.e., the system may delay an acceleration operation and yield the right of way when the nearby vehicle is predicted to have a 30% chance to fail to stop at the four-way stop intersection).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle system of Lawrenson to have further incorporated wherein if the control system of the AV is actuating a priority maneuver, the risk reduction subsystem is configured to delay or cancel the plan of the AV action, as taught by Green. Doing so would allow the system to adapt the action plan in varying situations (Green: Par. 46; i.e., the system may generate a new vehicle operation plan based on the predicted driving behaviors of other vehicles and contextual data of the environment. The newly generated vehicle plan or vehicle operation may have a higher score than other stored vehicle operation plans under this situation).
Claims 13 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrenson in view of Shin and further in view of Bradley et al. (U.S. Publication No. 2019/0220014; hereinafter Bradley).
Regarding claim 13, Lawrenson in view of Shin teaches the autonomous vehicle system according to claim 1, but Lawrenson does not explicitly teach wherein the tracking subsystem is configured to assign the other vehicle a safety risk grade.
However, in the same field of endeavor, Bradley teaches wherein the tracking subsystem is configured to assign the other vehicle a safety risk grade (Bradley: Par. 22; i.e., the priority classification system can be configured to determine a priority classification for objects perceived by an autonomous vehicle; Par. 23; i.e., As examples, the priority classification assigned to each object can be based on a plurality of factors, such as how likely an object is to interact with the autonomous vehicle, how soon an 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the AV system of Lawrenson to have further incorporated wherein the tracking subsystem is configured to assign the other vehicle a safety risk grade, as taught by Bradley. Doing so would allow the system to change a motion plan based on the surrounding vehicles with the highest priority (Bradley: Par. 25; i.e., the priority classification for each object can be indicative of an importance of the object to a determination for a motion plan for the autonomous vehicle).
Regarding claim 26, Lawrenson in view of Shin teaches the autonomous vehicle system according to claim 1. Lawrenson further teaches wherein the tracking subsystem is further configured to detect and track a plurality of other vehicles (Lawrenson: Par. 43; i.e., the autonomous vehicle sensors 211 may detect its physical surrounding environment … as well as other vehicles, such as a monitored vehicle 220 and other vehicle 230).
Lawrenson does not explicitly teach assign the plurality of other vehicles respective safety risk grades at least partially based on results of AV administration of safety driving model compliance tests to the plurality of other vehicles, and rank the plurality of other vehicles in accordance with the respective safety risk grades.
However, in the same field of endeavor, Bradley teaches assign the plurality of other vehicles respective safety risk grades at least partially based on results of AV administration of safety driving model compliance tests to the plurality of other vehicles (Bradley: Par. 22; i.e., the priority classification system can be configured to determine a priority classification for objects perceived by an autonomous vehicle; Par. 23; i.e., As examples, the priority classification assigned to each object can be based on a plurality of factors, such as how likely an object is to interact with the autonomous vehicle, how soon an object is likely to interact with the autonomous vehicle, whether an object is likely to impact a motion and rank the plurality of other vehicles in accordance with the respective safety risk grades (Bradley: Par. 25; i.e., the priority classification system can classify each object into one of a plurality of priority categories and/or rank each object relative to each other object (e.g., for Y objects, determine a rank of 1 to Y). The relative priority classification and/or rank for each object can be determined based on the feature data for each object).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle system of Lawrenson to have further incorporated assign the plurality of other vehicles respective safety risk grades at least partially based on results of AV administration of safety driving model compliance tests to the plurality of other vehicles, and rank the plurality of other vehicles in accordance with the respective safety risk grades, as taught by Bradley. Doing so would allow the system to change a motion plan based on the surrounding vehicles with the highest priority (Bradley: Par. 25; i.e., the priority classification for each object can be indicative of an importance of the object to a determination for a motion plan for the autonomous vehicle).
Regarding claim 27, Lawrenson in view of Shin teaches the autonomous vehicle according to claim 17. Lawrenson further teaches wherein the tracking subsystem is further configured to detect and track a plurality of other vehicles (Lawrenson: Par. 43; i.e., the autonomous vehicle sensors 211 may detect its physical surrounding environment … as well as other vehicles, such as a monitored vehicle 220 and other vehicle 230).
Lawrenson does not explicitly teach assign the plurality of other vehicles respective safety risk grades at least partially based on results of AV administration of safety driving model compliance tests to the plurality of other vehicles, and rank the plurality of other vehicles in accordance with the respective safety risk grades.
However, in the same field of endeavor, Bradley teaches assign the plurality of other vehicles respective safety risk grades at least partially based on results of AV administration of safety driving model compliance tests to the plurality of other vehicles (Bradley: Par. 22; i.e., the priority classification system can be configured to determine a priority classification for objects perceived by an autonomous vehicle; Par. 23; i.e., As examples, the priority classification assigned to each object can be based on a plurality of factors, such as how likely an object is to interact with the autonomous vehicle, how soon an object is likely to interact with the autonomous vehicle, whether an object is likely to impact a motion plan for the autonomous vehicle, etc.), and rank the plurality of other vehicles in accordance with the respective safety risk grades (Bradley: Par. 25; i.e., the priority classification system can classify each object into one of a plurality of priority categories and/or rank each object relative to each other object (e.g., for Y objects, determine a rank of 1 to Y). The relative priority classification and/or rank for each object can be determined based on the feature data for each object).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle of Lawrenson to have further incorporated assign the plurality of other vehicles respective safety risk grades at least partially based on results of AV administration of safety driving model compliance tests to the plurality of other vehicles, and rank the plurality of other vehicles in accordance with the respective safety risk grades, as taught by Bradley. Doing so would allow the system to change a motion plan based on the surrounding vehicles with the highest priority (Bradley: Par. 25; i.e., the priority classification for each object can be indicative of an importance of the object to a determination for a motion plan for the autonomous vehicle).
Regarding claim 28, Lawrenson in view of Shin teaches the non-transitory machine-readable media according to claim 22. Lawrenson further teaches wherein the instructions further cause the processor to: detect and track, by the tracking subsystem, a plurality of other vehicles (Lawrenson: Par. 43; i.e., the autonomous vehicle sensors 211 may detect its physical surrounding environment … as well as other vehicles, such as a monitored vehicle 220 and other vehicle 230).

However, in the same field of endeavor, Bradley teaches assign, by the tracking subsystem, the plurality of other vehicles respective safety risk grades at least partially based on results of AV administration of safety driving model compliance tests to the plurality of other vehicles (Bradley: Par. 22; i.e., the priority classification system can be configured to determine a priority classification for objects perceived by an autonomous vehicle; Par. 23; i.e., As examples, the priority classification assigned to each object can be based on a plurality of factors, such as how likely an object is to interact with the autonomous vehicle, how soon an object is likely to interact with the autonomous vehicle, whether an object is likely to impact a motion plan for the autonomous vehicle, etc.); and rank, by the tracking subsystem, the plurality of other vehicles in accordance with the respective safety risk grades (Bradley: Par. 25; i.e., the priority classification system can classify each object into one of a plurality of priority categories and/or rank each object relative to each other object (e.g., for Y objects, determine a rank of 1 to Y). The relative priority classification and/or rank for each object can be determined based on the feature data for each object).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory machine-readable media of Lawrenson to have further incorporated assign, by the tracking subsystem, the plurality of other vehicles respective safety risk grades at least partially based on results of AV administration of safety driving model compliance tests to the plurality of other vehicles; and rank, by the tracking subsystem, the plurality of other vehicles in accordance with the respective safety risk grades, as taught by Bradley. Doing so would allow the system to change a motion plan based on the surrounding vehicles with the highest priority .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661